UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:2-26983 The Peoples Gas Light and Coke Company (Exact name of registrant as specified in its charter) 130 East Randolph Drive Chicago, Illinois 60601 (312) 240-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) First and Refunding Mortgage 4.00% Bonds, Series MM-2 Due March 1, 2010 First and Refunding Mortgage 4.625% Bonds, Series NN-2 Due May 1, 2013 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [ ] Rule 12h-3(b)(1)(i) [x] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(2)(i) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 12h-3(b)(2)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date:11 Pursuant to the requirements of the Securities Exchange Act of 1934, The Peoples Gas Light and Coke Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:January 16, 2008 By: /s/ Bradley A. Johnson Name: Bradley A. Johnson Title: Treasurer
